I114th CONGRESS2d SessionH. R. 6223IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Issa (for himself and Mr. Vargas) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 28, United States Code, to provide that a national of the United States may only bring a claim against a foreign state for an injury which was caused by international terrorism and which occurred on September 11, 2001, and for other purposes. 
1.Short titleThis Act may be cited as the Safeguarding America’s Armed Forces and Effectiveness Act or the SAAFE Act. 2.Limitation on claims by nationals of the United States against foreign states arising out of injury caused by international terrorism (a)In generalSection 1605B(b) of title 28, United States Code, is amended by inserting after occurring in the United States the following: on September 11, 2001.  
(b)Conforming amendmentSection 7(2) of the Justice Against Sponsors of Terrorism Act is amended by striking on or after September 11, 2001 and inserting on September 11, 2001.   